Order entered August 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00098-CR

                               JOSEPH WALLACE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-24982-R

                                           ORDER
       The Court REINSTATES the appeal.
       On June 19, 2013, we ordered the trial court to make findings regarding why appellant’s
brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the
appeal; (2) appellant is indigent and represented by Ronald Goranson; (3) Mr. Goranson had not
received notices from this Court regarding the appeal because they were being sent to the trial
attorney; and (4) Mr. Goranson has appellant’s brief prepared and ready to file.
       We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Ronald
Goranson and the Dallas County District Attorney’s Office.

                                                      /s/    DAVID EVANS
                                                             JUSTICE